                                                                          Case 2:20-cv-02291-DOC-KES Document 343-1 Filed 07/20/21 Page 1 of 2 Page ID
                                                                                                           #:9002


                                                                           1
                                                                           2
                                                                           3
                                                                           4
                                                                           5
                                                                           6
                                                                           7
                                                                           8
                                                                                                     UNITED STATES DISTRICT COURT
                                                                           9
                                                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                          10
                                                                          11
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                               LA ALLIANCE FOR HUMAN                   CASE NO. 2:20-CV-02291-DOC-KES
                                                                          12   RIGHTS, an unincorporated
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                               association, JOSEPH BURK,
                                     LOS ANGELES. CA 90025




                                                                          13   HARRY TASHDJIAN, KARYN                  Assigned to Judge David O. Carter
                                                                               PINSKY, CHARLES MALOW,
                                                                          14   CHARLES VAN SCOY, GEORGE
                                                                               FREM, GARY WHITTER, and                 [PROPOSED] ORDER GRANTING
                                                                          15   LEANDRO SUAREZ, individuals,            STIPULATION TO VACATE
                                                                               Plaintiffs,                             HEARING AND BRIEFING
                                                                          16                                           SCHEDULE FOR DEFENDANT
                                                                                           Plaintiffs,                 CITY OF LA’S MOTION TO
                                                                          17                                           DISMISS
                                                                                     v.
                                                                          18
                                                                               CITY OF LOS ANGELES, a                  Hearing: August 19, 2021
                                                                          19   municipal entity; COUNTY OF LOS         Time: 9:00am
                                                                               ANGELES, a municipal entity; and        Courtroom: 9D
                                                                          20   DOES 1 through 200 inclusive,           411 W. Fourth Street
                                                                               Defendants.,                            Santa Ana, California 92701
                                                                          21
                                                                          22               Defendants.
                                                                          23
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28

                                                                                                                   1
                                                                                                           [PROPOSED] ORDER
                                                                          Case 2:20-cv-02291-DOC-KES Document 343-1 Filed 07/20/21 Page 2 of 2 Page ID
                                                                                                           #:9003


                                                                           1   HAVING REVIWED THE STIPULATION between PLAINTIFFS LA Alliance for
                                                                           2   Human Rights, et al. (“Plaintiffs”) and DEFENDANT City of Los Angeles (“City”)
                                                                           3   the Court hereby ORDERS the following:
                                                                           4        • The current briefing schedule and hearing date of August 19, 2021, of
                                                                           5           Defendant City’s Motion to Dismiss is vacated;
                                                                           6        • Within seven (7) days from the Ninth Circuit’s order on the appeal from the
                                                                           7           April 20, 2021, preliminary injunction, the parties will further meet and
                                                                           8           confer regarding Plaintiff’s intent to file a First Amended Complaint;
                                                                           9        • The City’s rights to maintain any argument, objection, or position regarding
                                                                          10           Plaintiff’s complaint and First Amended Complaint, if one is filed, are
                                                                          11           reserved;
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12        • If a First Amended Complaint is filed, the City will have thirty (30) days to
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13           respond from the date of filing or the date the First Amended Complaint is
                                                                          14           deemed filed, whichever is later. If a First Amended Complaint is not filed,
                                                                          15           Defendant City’s Motion to Dismiss will be scheduled for hearing at a date
                                                                          16           convenient for the Court, with a briefing schedule pursuant to the rules of
                                                                          17           procedure and orders of this Court based upon that hearing date.
                                                                          18
                                                                          19   IT IS SO ORDERED:
                                                                          20
                                                                          21
                                                                               Date: _____________                          ________________________________
                                                                          22                                                Hon. David O. Carter
                                                                                                                            United States District Court Judge
                                                                          23
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28

                                                                                                                        1
                                                                                                              [PROPOSED] ORDER
